         Case 1:15-cv-02739-LAP Document 256 Filed 01/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                       Plaintiffs,              15 Civ. 2739 (LAP)
-against-

ARGENTINE REPUBLIC and YPF
S.A.,

                       Defendants.

ETON PARK CAPITAL MANAGEMENT,
L.P. et al.,

                       Plaintiffs,
                                                16 Civ. 8569 (LAP)
-against-
                                                        ORDER
ARGENTINE REPUBLIC and YPF
S.A.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    Cravath, Swaine & Moore LLP’s motion to withdraw as

counsel of record for YPF S.A (dkt. no. 233 in 15-cv-2739; dkt.

no. 174 in 16-cv-8569) is GRANTED.

    SO ORDERED.

Dated:       New York, New York
             January 6, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
